Citation Nr: 1530607	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-25 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1. Entitlement to an effective date earlier than April 13, 2011 for service-connected compensation for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 13, 2011.



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify before a Veterans Law Judge at a Board hearing in Washington, DC.  More recently, the Veteran wrote to the Board and withdrew his hearing request.  Because the Veteran's hearing request has been withdrawn, the Board may consider the issues on appeal without the need for a hearing.  38 C.F.R. § 20.705(e) (2014).

The issue of entitlement to a total disability rating based on unemployability prior to April 23, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed his initial claim for entitlement to service connection for PTSD on April 13, 2011.

2. There was a suggestion of psychiatric impairment prior to April 13, 2011, but no document representing a claim was received prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 2011 for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

The Veteran filed his original application for service-connected disability benefits for PTSD on April 13, 2011.  That same month, the AOJ mailed the Veteran a letter informing him of all of the essential elements of his PTSD claim.  The Veteran's appeal arises from his disagreement with the effective date assigned after the AOJ granted this claim.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In September 2013, the AOJ issued a statement of the case explaining its decision on the Veteran's effective date claim.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his post-service mental health treatment records.  The AOJ also arranged for the examination of the Veteran by a VA psychiatrist in December 2011.  

According to the post-service VA treatment records, the Social Security Administration (SSA) has determined that the Veteran is disabled.  The claims file does not include any SSA records.  Nor is there documentation that VA ever requested copies of these records.  SSA records are potentially relevant to the separate issue of whether the Veteran should receive a total disability rating based on individual unemployability (TDIU) and, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), that claim will be remanded, so that an attempt can be made to obtain those records.  But the claims file already includes medical evidence sufficient to suggest that the Veteran had PTSD prior to April 13, 2011 and documentary proof that April 13, 2011 is the date VA received the Veteran's initial application for compensation for PTSD.  As the analysis below will explain, this is all the information needed to decide the Veteran's appeal of the effective date assigned for PTSD.  Any records obtained from SSA will no doubt be duplicative of the medical evidence and will include no information about the procedural history of the Veteran's claim with VA.  Accordingly, the duty to assist does not require the Board to remand the Veteran's effective date claim to obtain SSA records.  38 C.F.R. § 3.159(d).

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).

The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

Once again, VA received the Veteran's original claim seeking service-connected compensation for PTSD on April 13, 2011.  The Veteran submitted his claim together with a written statement attributing his condition to his combat service in Vietnam, in particular to a June 1969 incident in which he was wounded in action.  The Veteran's service treatment records confirm that he was wounded.  He also received the Purple Heart and VA granted service connection for shell fragment wounds to the Veteran's legs in June 1970.  The December 2011 examining psychiatrist diagnosed him with PTSD.  In the examiner's opinion, his PTSD is the result of his combat experience in Vietnam.  

The Veteran has submitted several written statements in support of his appeal of the effective date issue.  Based on VA medical records showing treatment for mental health symptoms, the Veteran suggests that August 2000, not April 2011, is the most appropriate effective date.  According to a psychiatry progress note with the same date: "PTSD and [major depressive disorder] screening were positive."

In a written statement, the Veteran explained that "the doctors did not explain to me what PTSD really was back in 2000. . . . I feel I should have been properly advised as to exactly how PTSD affects me, and I could have made a decision on whether to file a claim.  I suffered for many years when I could have been helped if only I had known.  I believe because I was being treated for PTSD, and yet [not] advised of the matter, that I should [be] compensated back to August 2000."

The Board finds that the Veteran's statements are credible and his description of the medical records is accurate.  Thus, there was evidence of PTSD on or before August 2000.  Significantly these records do not indicate an intent to file a claim for benefits and are not considered an "informal claim" under any applicable regulations at the time. 

In his December 2012 written statement, the Veteran acknowledged that he did not file his claim until approximately eleven years later.  Because the Veteran did not apply for service connection for PTSD until after entitlement arose, the date of his claim (April 13, 2011) is the correct effective date for his award of service-connected disability benefits for PTSD.  See 38 C.F.R. § 3.400 (2014) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later")  

In a written statement, dated September 2013, the Veteran appears to suggest August 2000 should be assigned as the effective date because the severity of his condition prevented him from filing his claim earlier: "depressive mental condition was so badly impaired, that I wasn't mindful of filing a claim - I was only in desperate search for help . . . ."  38 U.S.C.A. § 5110(4)(A) and 38 C.F.R. § 3.400(b)(ii)(B) authorize VA to assign an effective date earlier than the date of claim when a disability is so incapacitating that it prevents the claimant from filing the claim earlier.  But both provisions apply only to claims for disability pension, rather than service-connected compensation.  See Id.; compare 38 U.S.C.A. § 101(15) (defining "pension" as "monthly or other periodic payment made by the Secretary to a veteran because of service, age, or non-service-connected disability . . .")  Even if the scope of 38 U.S.C.A. § 5110(4)(A) and 38 C.F.R. § 3.400(b)(ii)(B) were broadened to include claims for service-connected disability compensation, under both provisions, the appropriate effective date is the date VA receives the claimant's application unless "the veteran applies for a retroactive award within one year from [the date of permanent and total disability]"  It is undisputed that VA received the Veteran no application from the Veteran or other source prior to the assigned effective date.

The applicable laws regulations governing the assignment of effective dates.  Those laws and regulations do not authorize an effective date earlier than April 13, 2011.  


ORDER

Entitlement to an effective date earlier than April 13, 2011 for service-connected compensation for PTSD is denied.

REMAND

According to a January 2012 VA treatment note, the Veteran currently receives Social Security disability benefits.  There are no Social Security records associated with the claims file, nor is there documentation that they do not exist or that attempting to obtain them would be futile.  Social Security records are potentially relevant to resolving the Veteran's request for a total disability rating based on unemployability (TDIU) prior to April 13, 2011.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security 
Administration and obtain, if available, any records pertinent to the Veteran.  Any records so obtained should be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After completing the development indicated above, the 
AOJ must readjudicate the Veteran's claim for a total disability rating based on individual unemployability prior to April 13, 2011.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


